           Case 1:20-cv-01556-NONE-EPG Document 8 Filed 01/15/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     A.M.Q.A, ET AL.,                                     CASE NO. 1:20-cv-1556-NONE-EPG
11
                                   Plaintiffs,            STIPULATION AND ORDER FOR EXTENSION
12                                                        OF TIME
                            v.
13
     MONICA B. LUGO, ET AL.,
14
                                  Defendants.
15

16
            The United States respectfully requests a 60-day extension of time in which to respond to the
17
     Complaint, and counsel for plaintiffs does not oppose. The agency, United States Citizenship and
18
     Immigration Services, recently reopened plaintiffs’ applications, and further proceedings at the
19
     administrative level are anticipated. The parties therefore stipulate that the new date for the defendants
20
     to file an answer or other dispositive pleading is March 15, 2021. The parties further request that all
21
     other filing deadlines be similarly extended.
22

23

24

25

26
27

28
                                                          1


30
          Case 1:20-cv-01556-NONE-EPG Document 8 Filed 01/15/21 Page 2 of 2

 1

 2                                                       Respectfully submitted,

 3

 4   Dated: January 13, 2021                             MCGREGOR W. SCOTT
                                                         United States Attorney
 5

 6                                                 By: /s/ AUDREY B. HEMESATH
                                                       AUDREY B. HEMESATH
 7                                                     Assistant United States Attorney
 8

 9                                                       /s/ JULIE GOLDBERG
                                                         JULIE GOLDBERG
10                                                       Counsel for Plaintiffs
11

12

13                                                ORDER
14         Pursuant to the stipulation of the parties (ECF No. 7), IT IS ORDERED THAT the time for
15 Defendants to respond to the complaint is extended to March 15, 2021.

16
     IT IS SO ORDERED.
17

18      Dated:   January 15, 2021                         /s/
                                                   UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                                     2


30
